Citation Nr: 0806892	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  03-03 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from August 1981 to September 
1983, as well as an unverified prior period of active service 
of slightly more than five months.  This appeal initially 
came before the Board of Veterans' Appeals (Board) on appeal 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The Board remanded the appeal in November 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim for service connection for a psychiatric 
disorder was remanded by the Board in November 2004 to obtain 
medical opinion as to whether the veteran had a current 
psychiatric disorder, and, if so, to determine the likelihood 
that the disorder was related to the veteran's service.  The 
examiner who conducted a March 2007 VA examination concluded 
that the veteran was currently suffering from a major 
depressive disorder, but stated that she could not opine as 
to whether that disorder was a manifestation of a disorder 
the veteran experienced in the service without resorting to 
speculation.  The veteran's representative noted, in argument 
prepared in February 2008, that the examiner did not give a 
clear opinion about the etiology of the currently-diagnosed 
psychiatric disorder.  The Board agrees.  

In addition, the Board notes that the examiner did not 
discuss the veteran's VA hospitalization for panic disorder 
in May 2000.  The examiner did discuss clinical records which 
the Board is unable to review because those records are not 
associated with the claims file.  The Board also notes that 
no VA outpatient treatment notes for the period from January 
2003 to the present are of record, other than the record of a 
2004 excision of a lipoma.  Under the circumstances, further 
development of the clinical evidence is required.  

The veteran was afforded VA examination of the back in March 
2007.  The veteran reported that he sought emergency 
treatment for back pain in the year prior to the VA 
examination.  No treatment or emergency department records 
dated in 2006 are of record.  No VA outpatient treatment 
notes for the period from January 2003 to the present are of 
record, other than the record of a 2004 excision of a lipoma.  
Under the circumstances, further development of the clinical 
evidence is required. 

The Board also notes that the requirements for notifying the 
veteran of the criteria for an increased evaluation have 
changed during the lengthy pendency of this claim.  Notice 
consistent with the new requirements should be issued.  

The Board regrets the further delay in this case which will 
be engendered by this Remand.  The claimant can speed up the 
progress of the Remand by identifying speedily and accurately 
any non-VA post-service clinical records he wants VA to 
review in connection with the claims on appeal, by responding 
to notices from the RO, and by reporting for scheduled VA 
examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran that, as to his claim 
for an increased initial rating, he may 
substantiate the claim by providing, or 
asking the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. 
Vet. App. January 30, 2008).  Advise the 
veteran of the criteria under all applicable 
Diagnostic Codes for evaluating his claim, 
including criteria necessary for entitlement 
to a higher disability rating that would not 
be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity 
of the disability and the effect that 
worsening has on the claimant's employment 
and daily life (such as a specific 
measurement or test result).  

Additionally, the claimant must be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
Provide examples of the types of medical 
and lay evidence that the claimant may 
submit (or ask the Secretary to obtain).  

The veteran should be afforded notice as 
required under Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  VA clinical records from January 2003 to 
the present should be associated with the 
claims files, including emergency department 
records and reports of radiologic 
examinations of the spine.   

3.  The claimant should be afforded the 
opportunity to identify any non-VA clinical 
care since June 2000.  The claimant should 
identify any other clinical records which may 
be relevant but which have not yet been 
associated with the claims file.

4.  The claimant should be afforded the 
opportunity to identify any other types of 
records which might assist him to substantiate 
his claim, to include records of sick leave 
from an employer, employment medical records 
which might reflect treatment of a psychiatric 
disorder or severity of a back disability, a 
statement as to whether the employer was aware 
of a back disability during the claimant's 
employment, or statements as to the observed 
severity of a back disability by individuals, 
to include other employees, during the 
pendency of this claim.  

5.  If the veteran has applied for Social 
Security disability benefits or any other 
disability benefit, such records should be 
sought, if the claimant provides 
authorization.

6.  The veteran should be afforded VA 
examination of the lumbar spine.  The 
claims folder and a copy of this Remand 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner must indicate 
that pertinent documents in the claims 
folders were reviewed.  Following 
examination of the veteran, the examiner 
should describe the current severity of 
the veteran's lumbar strain disability, 
including description of range of motion, 
functional impairment including impairment 
from painful motion, weakness, 
fatigability, and incoordination, 
including on flare-ups.  When addressing 
functional loss, provide a description of 
any observed pathology or visible behavior 
of the claimant when undertaking the 
motion.  If the examiner is unable to 
describe any functional impairment without 
resort to speculation, the examiner should 
so state.  

7.  The veteran should be afforded VA 
psychiatric examination.  The claims folder 
and a copy of this Remand should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner must indicate that pertinent 
documents in the claims folders were 
reviewed, including the claims folders and 
the copy of this Remand, and including 
evidence related to the veteran's headache 
disorder and post-service psychiatric 
treatment, and should note the pertinent 
facts provided by these records.  Following 
examination of the claimant and review of 
service medical records, the examiner should 
assign a diagnosis for each psychiatric 
disorder(s) currently present.  The examiner 
should then answer the following question.  

Is it at least as likely as not (a 50 
percent, or greater likelihood) Does the 
claimant have a current psychiatric disorder 
(other than any diagnosis related to alcohol 
use) which was either (i) incurred or 
aggravated during the veteran's service, or 
(ii) first manifested during the veteran's 
service, or (iii) is a result of the 
veteran's service or any service-connected 
disability?

The examiner should provide the medical 
rationale for the opinion(s) expressed, 
including discussion of the medical evidence 
supporting the opinion(s).  It would be 
helpful if the examiner, in expressing his or 
her opinion, would use the language "likely," 
"unlikely" or "at least as likely as not."  
The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
causation.

8.  The directions set forth in this Remand 
and the claims folder should be carefully 
reviewed to ensure that the foregoing 
requested development has been completed and 
that any other required notice or assistance 
has been provided.  Then, the claims on 
appeal should be readjudicated and the 
claimant should be notified of that 
adjudication.  If any benefit requested on 
appeal is not granted to the claimant's 
satisfaction, the claimant and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all of the evidence obtained. The 
claimant should be afforded an opportunity to 
respond.

The case should then be returned to the Board 
for further appellate consideration, if in 
order. By this remand, the Board intimates no 
opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



